UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

                               )
STEFANIE BURRELL,              )
                               )
               Plaintiff,      )
                               )
          v.                   ) Civil Action No. 17-1837 (EGS)
                               )
ALICA SHEPARD, DANIEL CIPULLO, )
and the DISTRICT OF COLUMBIA, )
                               )
               Defendants.     )
                               )

                              ORDER

     For the reasons stated in the accompanying Memorandum

Opinion, it is hereby

     ORDERED that defendants’ motion to dismiss is GRANTED IN

PART AND DENIED IN PART; and it is

     FURTHER ORDERED that defendants’ motion to dismiss Counts

I, II, III, and IV is DENIED; and it is

     FURTHER ORDERED that defendants’ motion to dismiss Count V

is GRANTED IN PART AND DENIED IN PART. Ms. Burrell’s 42 U.S.C. §

1983 claim against Daniel Cipullo is DISMISSED; and it is

     FURTHER ORDERED that defendant’s motion to dismiss Count VI

is GRANTED. Ms. Burrell’s 42 U.S.C. § 1983 claim against the

District of Columbia is DISMISSED; and it is
     FURTHER ORDERED that defendants shall file an Answer to Ms.

Burrell’s amended complaint by no later than August 13, 2018.

       SO ORDERED.

SIGNED:   Emmet G. Sullivan
          United States District Court Judge
          July 27, 2018